Exhibit 10.2

Exhibit A

REGISTRATION RIGHTS AGREEMENT




This Registration Rights Agreement (this "Agreement") is made and entered into
as of April 7, 2016, among Ambient Water Corporation, a Nevada corporation (the
"Company") and River North Equity, LLC, (the "Buyer").




This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company and the Buyer (the “Purchase Agreement”).




The Company and Buyer hereby agree as follows:




1.

Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:




“Advice” shall have the meaning set forth in Section 6(d).




“Effectiveness Date” means, with respect to the initial Registration Statement
required to be filed hereunder, the 120th calendar day following the date
hereof.

“Effectiveness Period” shall have the meaning set forth in Section 2(a).




“Filing Date” means, with respect to the initial Registration Statement required
hereunder, the 45th calendar day following the date hereof.

“Holder” or "Holders" means the holder or holders, as the case may be, from time
to time of Registrable Securities. Holder may refer to Holders where
appropriate.




“Indemnified Party” shall have the meaning set forth in Section 5(c).




“Indemnifying Party” shall have the meaning set forth in Section 5(c).




“Losses” shall have the meaning set forth in Section 5(a).




“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.




“Registrable Securities” means all of (i) the Draw Down Shares issuable as per
the  Securities  Purchase  Agreement,  (ii)  the  Shares  as  per  the
 Securities  Purchase




1




--------------------------------------------------------------------------------

Agreement, and (iii) any shares of Common Stock issued or issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing.




“Registration Statement” means the initial Registration Statement required to be
filed hereunder and any additional registration statements filed pursuant to the
Securities Purchase Agreement, including (in each case) the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post- effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.




“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.




“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.




2.

Shelf   Registration.






(a)

On or prior to the Filing Date, the Company shall prepare and file with the
Commission a “Shelf” Registration Statement covering the resale of the
Registrable Securities for an offering to be made by the Holder(s) on a
continuous basis pursuant to Rule 415; provided, however, that if 100% of the
Registrable Securities hereunder shall equal or exceed 30% of the issued and
outstanding Common Stock less any such shares held by Affiliates of the Company
on the actual filing date of the initial Registration Statement (“Registration
Cap”), the initial Registration Statement shall register a number of shares of
Common Stock nearing the Registration Cap limit; provided, further, that if any
Registration Statement is subject to a Registration Cap, the Shares shall have
priority in such Registration Statement over the Draw Down Shares if such shares
are not then registered. Subject to the terms of this Agreement, the Company
shall use its commercially reasonable efforts to cause any Registration
Statement to be declared effective under the Securities Act as promptly as
possible after the filing thereof, and with respect to the initial Registration
Statement in any event prior to the applicable Effectiveness Date, and shall use
its commercially reasonable efforts to keep such Registration Statement
continuously effective under the Securities Act until all Registrable Securities
covered by such Registration Statement have been sold; provided, however, that
Company shall not be required to have unissued Draw Down Shares covered by such
Registration Statement after the expiration of the Commitment Period as such
term is described in the Securities Purchase Agreement (the “Effectiveness
Period”). The Company shall promptly notify the Holders via facsimile or email
of the effectiveness of a Registration Statement on the same Trading Day that
the Company telephonically confirms effectiveness with the Commission. The
Company shall file a final Prospectus with the Commission as required by Rule
424.







2




--------------------------------------------------------------------------------




3.

Registration Procedures




In connection with the Company’s registration obligations hereunder, the Company
shall:




(a)   Not less than five Trading Days prior to the filing of a Registration
Statement and not less than 1 Trading Day prior to the filing of any related
Prospectus or any amendment or supplement thereto (including any document that
would be incorporated or deemed to be incorporated therein by reference), the
Company shall, (i) furnish to Holder copies of all such documents proposed to be
filed, which documents (other than those incorporated or deemed to be
incorporated by reference) will be subject to the review of Holder, and (ii)
cause its officers and directors, counsel and independent certified public
accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of respective counsel to Holder to conduct a reasonable
investigation within the meaning of the Securities Act. The Company shall not
file a Registration Statement or any such Prospectus or any amendments or
supplements thereto to which the Buyer shall reasonably object in good faith,
provided that, the Company is notified of such objection in writing no later
than 5 Trading Days after the Buyer has been so furnished copies of a
Registration Statement or 1 Trading Day after the Buyer has been so furnished
copies of any related Prospectus or amendment or supplement thereto and provided
that such failure to file shall not constitute a default under any of the
Transaction Documents provided that the Company use commercially reasonable
effort to address such objections promptly.




(b)   (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep the Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and as so supplemented or amended to be filed pursuant
to Rule 424; (iii) respond as promptly as reasonably possible to any comments
received from the Commission with respect to the Registration Statement or any
amendment thereto and as promptly as reasonably possible provide the Buyer true
and complete copies of all correspondence from and to the Commission relating to
the Registration Statement (provided that the Company may excise any information
contained therein which would constitute material non-public information as to
Buyer); and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by a Registration Statement during the applicable
period in accordance (subject to the terms of this Agreement) with the intended
methods of disposition by the Buyer set forth in such Registration Statement as
so amended or in such Prospectus as so supplemented.








3




--------------------------------------------------------------------------------

(c)   If during the Effectiveness Period, the number of Registrable Securities
at any time exceeds 100% of the number of shares of Common Stock then registered
in a Registration Statement, then the Company shall file as soon as reasonably
practicable an additional Registration Statement covering the resale by the
Buyer of not less than 100% of the number of such Registrable Securities.




(d)   Notify the Buyer of Registrable Securities to be sold (which notice shall,
pursuant to clauses (iii) through (vi) hereof, be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
as promptly as reasonably possible (and, in the case of (i)(A) below, not less
than 1 Trading Day prior to such filing) and (if requested by any such Person)
confirm such notice in writing no later than one Trading Day following the day
(i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to a Registration Statement is proposed to be filed; (B) when the
Commission notifies the Company whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement; and (C) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus; provided that any and all of such information shall
remain confidential to Buyer until such information otherwise becomes public,
unless disclosure by Buyer is required by law; provided, further,
notwithstanding Buyer’s agreement to keep such information confidential,  the
Buyer makes no acknowledgement that any such information is material, non-public
information.




(e)   Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of a Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.





4




--------------------------------------------------------------------------------

(f)   Furnish to Buyer, without charge, at least one conformed copy which may
delivered electronically in Adobe™ portable document format, of each such
Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission.




(g)   Subject to the terms of this Agreement, the Company hereby consents to the
use of such Prospectus and each amendment or supplement thereto by the Buyer in
connection with the offering and re sale of  the  Registrable  Securities
 covered  by such Prospectus and any amendment or supplement thereto, except
after the giving of any notice pursuant to Section 3(d).




(h)   Should any broker-dealer be required to make a filing or have the Company
make a filing with any regulatory authority prior to executing a sale by Buyer,
the Company shall (i) make an issuer filing with such authority or authorities,
(ii) respond within five Trading Days to any comments received in connection
therewith, and (iii) pay the filing fees required in connection therewith.




(i)   Prior to any resale of Registrable Securities by Buyer, use its
commercially reasonable efforts to register or qualify or cooperate with the
Buyer in connection with the registration or qualification (or exemption from
the Registration or qualification) of such Registrable Securities for the resale
by the Buyer under the securities or Blue Sky laws of such jurisdictions within
the United States as Buyer reasonably requests in writing, to keep each
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statement; provided, that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified, subject the Company to any material tax in
any such jurisdiction where it is not then so subject or file a general consent
to service of process in any such jurisdiction.




(j)   If requested by the Buyer, cooperate with the Buyer to  facilitate  the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as Buyer may
request.




(k)   Upon the occurrence of any event contemplated by this Section 3, as
promptly as reasonably possible under the circumstances taking into account the
Company’s good faith assessment of any adverse consequences to the Company and
its stock Buyer's of the premature disclosure of such event, prepare a
supplement or amendment, including a post-effective amendment, to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as











--------------------------------------------------------------------------------

thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. If the
Company notifies the Buyer in accordance with clauses (iii) through (vi) of
Section 3(d) above to suspend the use of any Prospectus until the requisite
changes to such Prospectus have been made, then the Buyer shall suspend use of
such Prospectus. The Company will use its best efforts to ensure that the use of
the Prospectus may be resumed as promptly as is practicable.




(l)   Comply with all applicable rules and regulations of the Commission.




(m)   The Company may require the Buyer to furnish to the Company a certified
statement as to the number of shares of Common Stock beneficially owned by the
Buyer and, if required by the Commission, the natural persons thereof that have
voting and dispositive control over the Shares. The Buyer acknowledges that it
will be named as an “underwriter” of the Registrable Securities in the
Prospectus, as required by Commission policies.




4.

Registration Expenses. All fees and expenses incident to the performance of or
compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to the Registration
Statement. The fees  and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, (B) in compliance with applicable state securities or Blue Sky laws
reasonably agreed to by the Company in writing (including, without limitation,
fees and disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities) and (C) if not
previously paid by the Company in connection with an issuer filing, with respect
to any filing that may be required to be made by any broker through which a
Buyer intends to make sales of Registrable Securities, so long as the broker is
receiving no more than a customary brokerage commission in connection with such
sale, (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities, (iii) messenger, telephone and
delivery expenses, (iv) fees and disbursements of counsel for the Company, (v)
Securities Act liability insurance, if the Company so desires such insurance,
and (vi) fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement. In addition, the Company shall be responsible for all of its internal
expenses incurred in connection with the consummation of the transactions
contemplated by this Agreement (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit and the fees and expenses incurred in connection
with the listing of the Registrable Securities on any securities exchange as
required hereunder. In no event shall the Company be responsible for any broker
or similar commissions of Buyer or, except to the extent provided for in the
Transaction Documents, any legal fees or other costs of the Buyer.






5.

Indemnification






(a)

Indemnification by the Company.  The Company shall, nothwithstanding any
termination of this Agreement, indemnify and hold harmless Buyer, the officers,
directors, members, partners, agents, brokers (including brokers who offer and
sell Registrable Securities











--------------------------------------------------------------------------------

as principal as a result of a pledge or any failure to perform under a margin
call of Common Stock), investment advisors and employees (and any other Persons
with a functionally equivalent role of a Person holding such titles,
notwithstanding a lack of such title or any other title) of Buyer, each  Person
 who controls Buyer (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, members,
shareholders, partners, agents and employees (and any other Persons with a
functionally equivalent role of a Person holding such titles, notwithstanding a
lack of such title or any other title)of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to (1) any untrue or alleged untrue statement of a material fact
contained in a Registration Statement, any Prospectus or any form of prospectus
or in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, or (2)
any violation or alleged violation by the Company of the Securities Act,
Exchange Act or any state securities law, or any rule or regulation thereunder,
in connection with the performance of its obligations under this Agreement,
except to the extent, but only to the extent, that (i) such untrue statements or
omissions are based solely upon information regarding Buyer furnished in writing
to the Company by Buyer expressly for use therein, or to the extent that such
information relates to Buyer or Buyer’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
Buyer expressly for use in a Registration Statement, such Prospectus or such
form of Prospectus or in any amendment or supplement thereto (it being
understood that the Buyer has approved Annex A hereto for this purpose) or (ii)
in the case of an occurrence of an event of the type specified in Section
3(d)(iii)-(vi), the use by Buyer of an outdated or defective Prospectus after
the Company has notified Buyer in writing that the Prospectus is outdated or
defective and prior to the receipt by Buyer of the Advice contemplated in
Section 6(d). The  Company  shall  notify  the Buyer promptly of the
institution, threat or assertion of any Proceeding arising from or in connection
with the transactions contemplated by this Agreement of which the Company is
aware. In no event shall the liability of Company hereunder be greater in amount
than the dollar amount of the net proceeds received by Company from the Buyer
giving rise to such indemnification obligation.




(b)

Indemnification by Buyer. Buyer shall, severally  and not jointly, indemnify and
hold harmless the Company, its directors, officers, agents and employees, each
Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
agents or employees of such controlling Persons, to the fullest extent permitted
by applicable law,  from and against all Losses, as incurred, to the extent
arising out of or based solely upon: (x) Buyer’s failure to comply with the
prospectus delivery requirements of the Securities Act or (y) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or any form of prospectus, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading (i) to
the extent, but only to the extent, that such untrue statement or omission is
contained in any information so furnished in writing by Buyer to the Company
specifically for inclusion in such Registration Statement or such Prospectus or
(ii) to the extent that such information relates to Buyer’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by Buyer expressly for use in a  Registration











--------------------------------------------------------------------------------

Statement , such Prospectus or such form of Prospectus or in any amendment or
supplement thereto or (iii) in the case of an occurrence of an event of the type
specified in Section 3(d)(iii)-(vi), the use by Buyer of an outdated or
defective Prospectus after the Company has notified Buyer in writing that the
Prospectus is outdated or defective and prior to the receipt by Buyer of the
Advice contemplated in Section 6(d). In no event shall the liability of Buyer
hereunder be greater in amount than the dollar amount of the net  proceeds
received by Buyer upon the sale of the Registrable Securities giving rise to
such indemnification obligation.




(c)

   Conduct of Indemnification Proceedings. If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have prejudiced the
Indemnifying Party.




An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.




Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is judicially
determined to be not entitled to indemnification hereunder.

















--------------------------------------------------------------------------------



(d)

Contribution. If the indemnification under Section 5(a) or 5(b) is unavailable
to an Indemnified Party or insufficient to hold an Indemnified Party harmless
for any Losses, then each Indemnifying Party shall contribute to the amount paid
or payable by such Indemnified Party, in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party and Indemnified Party in
connection with the actions, statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other fees or expenses incurred by such party in connection with any Proceeding
to the extent such party would have been indemnified for such fees or expenses
if the indemnification provided for in this Section was available to such party
in accordance with its terms.




The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), Buyer shall not be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by Buyer from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that
Buyer has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission, except in the case of fraud by
Buyer. The Company shall not be required to contribute, in the aggregate, any
amount in excess of the amount by which the net proceeds actually received by
Company from the Buyer subject to the Proceeding exceeds the amount of any
damages that Company has otherwise been required to pay by reason of such
Company's untrue or alleged untrue statement or omission or alleged omission,
except in the case of fraud by Company.  The indemnity and contribution
agreements contained in this Section are in addition to any liability that the
Indemnifying Parties may have to the Indemnified Parties.




6.  Miscellaneous




(a)   Remedies. In the event of a breach by the Company or by the Buyer, of any
of their respective obligations under this Agreement, Buyer or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and Buyer
agree that monetary damages would not provide adequate compensation for any
losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall not assert or shall
waive the defense that a remedy at law would be adequate.




(b)   No Piggyback on Registrations. Neither the Company nor any of its security
holders (other than the Buyer in such capacity pursuant hereto) may include
securities of the Company in the Registration Statement contemplated by this
Agreement, other than the Registrable Securities.











--------------------------------------------------------------------------------




(c)   Compliance. Buyer covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.




(d)   Discontinued Disposition. Buyer agrees by its acquisition of Registrable
Securities that, upon receipt of a notice from the Company of the occurrence of
any event of the kind described in Section 3(d), Buyer will forthwith
discontinue disposition of such Registrable Securities under a Registration
Statement until it is advised in writing (the “Advice”) by the Company that the
use of the applicable Prospectus (as it may have been supplemented or amended)
may be resumed. The Company will use its best efforts to ensure that the use of
the Prospectus may be resumed as promptly as it practicable.




(e)   Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and each Buyer of
the then outstanding Registrable Securities. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of Buyers and that does not directly or
indirectly affect the rights of other Buyers may be given by Buyers of all of
the Registrable Securities to which such waiver or consent relates; provided,
however, that the provisions of this sentence may not be amended, modified, or
supplemented except in accordance with the provisions of the immediately
preceding sentence.




(f)    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.




(g)   Successors. This Agreement shall be binding upon and inure to the benefit
of the parties and their successors. Neither party may assign this Agreement or
any rights or obligations hereunder.




(h)   Piggy Back Registration Rights. If at any time during the Effectiveness
Period there is no effective Registration Statement covering all of the Shares
then issued and outstanding and the Company shall determine to prepare and file
with the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the stock option or other employee
benefit plans, then the Company shall include in such registration statement all
of such Shares. For  clarity,  the provisions of this Section 6(h) shall require
that the Company include the Shares to be issued pursuant to Section of  the
 Securities  Purchase  Agreement  on the first registration statement it files
following the date hereof.











--------------------------------------------------------------------------------




(i)   No Inconsistent Agreements. Except as disclosed n the SEC Reports, either
the Company nor any of its Subsidiaries has entered, as of the date hereof, nor
shall the Company or any of its Subsidiaries, on or after the date of this
Agreement, enter into any agreement with respect to its securities, that would
have the effect of impairing the rights granted to the Buyer in this Agreement
or otherwise conflicts with the provisions hereof. Except as set forth on
Schedule 6(i), neither the Company nor any of its subsidiaries has previously
entered into any agreement granting any registration rights with respect to any
of its securities to any Person that have not been satisfied in full.




(j)   Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.




(k)   Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Securities Purchase Agreement where such
questions are related to the Draw Down Shares.




(l)   Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.




(m)   Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.




(n)  Headings. The headings in this Agreement are for convenience only, do not
constitute a part of this Agreement, and shall not be deemed to limit or affect
any of the provisions hereof.




(o)   Entire Agreement.  This Agreement contains the entire understanding
between and among the parties and supersedes any prior understandings and
agreements, including the December 11, 2015 Agreement, among them respecting the
subject matter of this Agreement.




IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




[Signature page follows]











--------------------------------------------------------------------------------







[ex102002.gif] [ex102002.gif]









